EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”), is made and entered into as of
March 31, 2009, effective for all purposes as of January 1, 2009, by and between
Kite Realty Group Trust, a Maryland real estate investment trust (the
“Company”), and Alvin E. Kite, Jr. (“Consultant”). The Company and its direct
and indirect subsidiaries, including the OP (as defined below), shall be
referred to herein as the “REIT”.

WHEREAS, the Company conducts all of its business and operations through Kite
Realty Group, L.P., a Delaware limited partnership (the “OP”), of which the
Company is the sole general partner;

WHEREAS, Consultant previously was Chairman of the Board of Trustees of the
Company and has been designated as Chairman Emeritus of the Company by the Board
of Trustees of the Company;

WHEREAS, the Company desires to engage Consultant to provide certain consulting
services on the terms and conditions set forth herein; and

WHEREAS, Consultant desires to provide such consulting services for the Company
on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.

TERM; TERMINATION

 

(a)       Term. The term of this Agreement shall commence effective as of
January 1, 2009 (the “Effective Date”) and shall expire on December 31, 2013,
unless earlier terminated in accordance with this Section 1.

(b)       Termination. Each party shall have the right, in its sole and absolute
discretion, to terminate this Agreement upon thirty (30) days’ prior written
notice to the other party; provided, however, if the Company shall terminate
this Agreement other than for “cause”, the Company shall be obligated to pay to
Consultant, no later than the effective date of such termination, an amount
equal to (i) the cash compensation that would otherwise be payable to Consultant
(and not previously paid) under Section 3(a) of this Agreement through the end
of the term of this Agreement, (ii) any expenses incurred by Consultant prior to
the termination for which the OP is obligated to reimburse Consultant as
provided under Section 3(b) of this Agreement and (iii) the cost of any Medicare
supplement benefit incurred or to be incurred by Consultant through the end of
the term of this Agreement for which the OP is obligated to reimburse Consultant
as provided under Section 3(c) of this Agreement. For purposes of this
Agreement, “cause” shall mean (i) the Consultant’s willful and continuing
failure to perform the requested services hereunder, (ii) Consultant’s willful
and continuing material breach of this Agreement, (iii) Consultant’s conviction
for (or pleading nolo contendere to) any felony; or (iv) Consultant’s commission
of an act of fraud, theft or dishonesty related to the business of the Company

 

--------------------------------------------------------------------------------

or its affiliates or the performance of Consultant’s duties hereunder. This
Agreement shall terminate automatically upon the death of Consultant.

(c)       Effects of Termination. Upon the termination of this Agreement as
provided in this Section 1, this Agreement shall forthwith become void and have
no effect, without any liability or obligation on the part of either party or
any of their respective representatives, except with respect to Sections 1(b),
3(a) and 3(c) (in the case of termination of this Agreement by the Company other
than for “cause” pursuant to Section 1(b) hereof only) and Sections 1(d), 3(b),
5, 6, 7(a), 7(c) and 7(e), which shall survive any termination or expiration of
this Agreement. All other provisions of this Agreement shall survive termination
solely for the purpose of establishing the proper interpretation of the
surviving provisions hereof.

(d)       Approval of Termination. Notwithstanding anything to the contrary in
this Agreement, any determination by the Company to terminate this Agreement in
accordance with this Section 1 shall not be effective unless approved by a
majority of the “independent” members of the Board of Trustees of the Company
(as defined in the Company’s Amended and Restated Bylaws, as amended).

 

2.

CONSULTING SERVICES

 

(a)       Consulting Services. During the term of this Agreement, Consultant
agrees to serve as a consultant to the Company and shall, upon the request or
direction of the Company’s Board of Trustees or the Chief Executive Officer of
the Company, provide such advisory or consultative services with respect to
matters that are within the scope of Consultant’s knowledge and expertise to
enable the Company to continue to have the benefit of his experience and
knowledge of the affairs of the Company and of his reputation, experience and
contacts in the industry. The scope of Consultant’s services shall include, but
is not limited to, consulting on strategic planning and business and operational
matters relating to the Company, and providing other advice and assistance that
reasonably falls within Consultant’s knowledge and expertise. Consultant agrees
to perform such consulting services on behalf of the Company at all times using
good business ethics and in a professional manner, it being understood that
Consultant’s services hereunder are not intended to be exclusive or to
constitute his full time business.

(b)       Availability; Outside Activities. Consultant agrees to make himself
reasonably available for performance of the services under this Agreement and
shall devote such amount of time to the services as reasonably necessary and
sufficient to complete such services. During the term of this Agreement,
Consultant shall be free to undertake or engage in any consulting, employment or
other work, including engaging in certain real estate and other activities, any
of which may be competitive with the business of the REIT and its affiliates,
provided it does not interfere with his ability to comply with his obligations
under this Agreement.

3.

COMPENSATION, EXPENSES AND BENEFITS; USE OF RESOURCES

 

(a)       Compensation for Services. During the term of this Agreement,
Consultant shall receive cash compensation in the form of a consulting fee of
$100,000 per year, payable monthly at the rate of $8,333.33 per month, on the
first day of each month that this Agreement is in effect (with the first such
payment payable on the date of this Agreement in the amount of $25,000, covering
the period from the Effective Date of this Agreement through the end of the
month in which this Agreement is

 

--------------------------------------------------------------------------------

entered into). The OP shall be responsible, on behalf of the Company, for the
payment of the cash compensation contemplated by this Section 3(a).

(b)       Reimbursement of Expenses. The OP shall reimburse Consultant for all
necessary and reasonable “out-of-pocket” business expenses incurred by
Consultant in connection with the performance of the consulting services
pursuant to this Agreement, subject to the travel and expense policies of the
REIT established from time to time (including any pre-approval policies
established by the REIT), upon presentation by Consultant to the Chief Financial
Officer of an itemized accounting of such expenses with reasonable supporting
documentation.

(c)       Benefits. During the term of this Agreement, the OP shall reimburse
Consultant for the cost of any Medicare supplement benefit incurred by
Consultant. Consultant hereby acknowledges that any amounts that the OP
reimburses to Consultant pursuant to this Section 3(c) shall constitute
compensation to Consultant for federal and state income tax purposes. 

(d)       Use of Resources. During the term of this Agreement, the REIT shall
provide Consultant with reasonable office space at the Company’s headquarters in
Indianapolis, Indiana, an office computer with email access and such other
equipment appropriate to the performance of his duties and responsibilities, and
administrative and other staff assistance as Consultant may reasonably request
to carry out his duties and responsibilities to the Company under this
Agreement.

 

4.

INDEPENDENT STATUS; NO AUTHORITY TO ACT AS AGENT

 

(a)       Independent Status. Consultant shall be acting hereunder as an
independent consultant and not as an employee of the REIT, and the terms and
conditions of this Agreement shall be interpreted and construed accordingly. In
no event shall this Agreement be construed as establishing a partnership or
joint venture or similar relationship between the parties hereto. Subject to the
terms of this Agreement, Consultant shall have full and complete control over
the manner and method of rendering the consulting services hereunder. As an
independent consultant, Consultant is responsible for filing such tax returns
and paying such self-employment taxes as may be required by law or regulations.
Consultant shall be liable for his own debts, obligations, acts and omissions,
including the payment of all self-employment, Social Security and other taxes
and benefits applicable to him. Except to the extent expressly set forth in this
Agreement, Consultant shall not be subject to any policies solely applicable to
employees of the REIT, and shall not be eligible for any employee benefit plan
offered by the REIT.

(b)       No Authority to Act as Agent. Consultant shall not have any authority
to act as an agent of the REIT, except on authority specifically so delegated in
a prior writing signed by the Chief Executive Officer, and Consultant shall not
represent to the contrary to any Person (as defined below). Under no
circumstances shall Consultant have or claim to have power of decision hereunder
in any activity on behalf of the REIT, nor shall Consultant have the power or
authority hereunder to obligate, bind or commit the REIT in any respect.
Consultant shall not (i) have the authority to hire, terminate or supervise
personnel on behalf of the REIT or otherwise direct the work of any employee of
the REIT, (ii) make any management decisions on behalf of the REIT or (iii)
undertake to commit the REIT to any course of action in relation to third
Persons. For purposes of this Agreement, “Person” means any individual, firm,
corporation, partnership, company, limited liability company, trust, joint
venture, association or other entity.

 

--------------------------------------------------------------------------------

5.

CONFIDENTIAL INFORMATION; RETURN OF DOCUMENTS; NONSOLICITATION

 

(a)       Confidential Information. All information regarding the REIT or its
activities or projects provided to Consultant by or on behalf of the REIT, or
any of its employees or representatives, in connection with the performance by
Consultant of his duties and responsibilities under this Agreement and all
confidential information, knowledge or data relating to the REIT or the REIT’s
respective businesses and investments (including confidential information of
others that has come into the possession of the REIT), learned by Consultant
heretofore or hereafter directly or indirectly from the REIT shall be deemed the
confidential and proprietary information of the REIT (the “Confidential
Information”). Subject to the exceptions set forth below, the Confidential
Information shall be used by Consultant solely in connection with the
performance of his duties and responsibilities hereunder and shall be kept
confidential by Consultant. The foregoing restrictions on disclosure and use
shall not apply to any portion of the Confidential Information (i) that was or
becomes generally available to the public other than as a result of unauthorized
disclosure by Consultant, (ii) that was or becomes available to Consultant on a
nonconfidential basis from a source other than the REIT without restriction and
without breach of an agreement with the REIT, (iii) that is independently
developed by or for Consultant without reference to or use of the Confidential
Information, (iv) that is disclosed pursuant to a requirement of law, a court or
a government agency, or (v) that is the subject of prior written approval of use
or disclosure thereof by the REIT.

(b)       Return of Documents; Rights to Trade Secrets. All memoranda, notes,
lists, records, property and any other tangible product and documents (and all
copies thereof) made, produced or compiled by Consultant or made available to
Consultant concerning the REIT shall be the REIT’s property and shall be
delivered to the REIT at any time on request. Consultant hereby assigns to the
REIT all right, title and interest in and to trade secrets, copyrights and other
intellectual property rights relating to the REIT's business developed by him
alone or in conjunction with others at any time while retained as a consultant
by the REIT.

6.

REPRESENTATIONS

 

Each party represents and warrants to the other that such party has the
authority or capacity and power to enter into this Agreement and to perform its
obligations hereunder, that such party has duly executed and delivered this
Agreement and that this Agreement constitutes a valid, binding and enforceable
obligation of such party. Further, Consultant represents and warrants to the
Company that he is not subject to any other restraints of any kind which would
impair or encumber his ability to perform the duties and obligations required of
him hereunder.

 

 

7.



--------------------------------------------------------------------------------

MISCELLANEOUS

 

(a)       Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been delivered
(i) when physically received by personal delivery (which shall include the
confirmed receipt of a telecopied facsimile transmission) as long as receipt
occurs during a business day, otherwise the next business day, (ii) three
business days after being deposited in the United States certified or registered
mail, return receipt requested, postage prepaid, or (iii) one business day after
being deposited with a nationally known commercial courier service providing
next day delivery service (such as Federal Express), to the following addresses:

To the Company:

 

Kite Realty Group Trust

30 S. Meridian Street

Suite 1100

Indianapolis, IN 46204

Phone: (317) 577-5600

Facsimile: (317) 577-5605

Attention: Daniel R. Sink

 

To Consultant:

 

Alvin E. Kite, Jr.

1 Illinois Street

Residence 2400

Indianapolis, IN 46204

Phone: (317) 577-5600

Facsimile: (317) 577-5605

 

(b)       Assignment. Neither this Agreement nor any rights, interests or
obligations hereunder shall be assigned by any party hereto without the prior
written consent of the other party (other than, in the case of the Company, an
assignment to the OP or a wholly owned direct or indirect subsidiary thereof);
any purported assignment by either party in violation hereof shall be null and
void. Subject to the foregoing sentence, this Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

(c)       Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement was not performed in accordance with
its specific terms or was otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof
exclusively in any federal or state court located in the State of Indiana (as to
which the parties agree to submit to jurisdiction for the purposes of such
action), this being in addition to any other remedy to which they are entitled
at law or in equity.

(d)       Amendment. This Agreement may not be altered, modified or amended
except by written instrument signed by the parties hereto; provided that, in the
case of the Company, any such alteration, modification or amendment must be
approved by a majority of the “independent” members

 

--------------------------------------------------------------------------------

of the Board of Trustees of the Company (as defined in the Company’s Amended and
Restated Bylaws, as amended).

(e)       Governing Law. This Agreement shall be governed by the laws of the
State of Indiana (regardless of the laws that might otherwise govern under
applicable Indiana conflict of laws principles) as to all matters, including but
not limited to matters of validity, construction, effect, performance and
remedies.

(f)        Withholding. The OP, acting on behalf of the Company with respect to
the payment of compensation and expenses hereunder, shall be entitled to
withhold from any payments or deemed payments any amount of withholding required
by law. No other taxes, fees, impositions, duties or other charges or offsets of
any kind shall be deducted or withheld from amounts payable hereunder, unless
otherwise required by law.

(g)       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives

(h)       Counterparts. This Agreement may be executed in the original or by
telecopy in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

(i)        Interpretation. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not in any way affect the meaning or interpretation of
this Agreement.

(j)        Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to either party.

(k)       Waiver. Either party may extend the time for performance of any of the
obligations or acts of the other party or waive compliance with any of the
agreements or conditions contained in this Agreement. Any agreement on the part
of a party to any such extension or waiver shall be valid only if set forth in
an instrument in writing signed on behalf of such party. The failure of either
party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

(l)        Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof, and
supersedes all prior agreements and understandings between the parties with
respect to the transactions contemplated hereby.

 

--------------------------------------------------------------------------------

                        IN WITNESS WHEREOF, the parties have executed and
delivered this Agreement on the day and year first hereinabove written.

 

 

 

 

COMPANY:

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

By:

/s/ Daniel R. Sink

 

 



--------------------------------------------------------------------------------

 

Name:

Daniel R. Sink

 

Title:

Executive Vice President and

 

 

Chief Financial Officer 

 

 

 

 

CONSULTANT:

 

 

/s/Alvin E. Kite, Jr.

 

 



--------------------------------------------------------------------------------

 

 

Alvin E. Kite, Jr.

 

 

 

 

 

                  

 

                  

 

 

 